                         Case 1:19-cr-10117-IT Document 528 Filed 10/09/19 Page 1 of 4

AO 24SB (Rev. 11/16)    Judgment in a Criminal Case
                        Attachment (Page 1) — Statement of Reasons


DEFENDANT:             Marcia Abbott
CASE NUMBER: 1:19-cr-101117-IT-2
DISTRICT:              Massachusetts

                                                          STATEMENT OF REASONS
                                                             (Not for Public Disclosure)
       Sections I, II, III, IV, and VIIofthe Statement ofReasonsform must be completed in all felony and Class A misdemeanor cases.

       COURT FINDINGS O N PRESENTENCE INVESTIGATION REPORT

       A.        The court adopts the presentence investigation report without change.
       B.   •    The court ad opts      the presentence investigation report with the following changes. (Use Section Vlllif necessary)
                 (Checkall that a^ jply and specify court determination,findings, or comments,referencing paragraph nundters in the presentence report.)

                 •       Chapte' Two of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
                         summarise the changes, including changes to base offenselevel,or specific offensecharacteristics)



                 •       Chapter Three of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
                         summarize the changes, includingchanges to victim-related adjustments, role in the offense, obstructionofjustice, multiplecounts,or
                         acceptant^e of responsibility)



                 •       Chaptdr Four of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
                                 :e thechanges,including changesto criminalhistorycategoryor scores,career offenderstatus, or criminallivelihood determinations)



            4.           Additional Comments or Findings: (include comments orfactualfindings concerning anyinformation in thepresentence report,
                         includini:informationthat the Federal Bureau ofPrisons mayrely on whenit makesinmateclassification, designation,or programming
                         decision.any otherrulingson disputed portionsof thepresentence investigation report; identification of thoseportionsof the reportin dispute
                         butfor Xhich a court determinationis unnecessarybecause the matter will not affectsentencingor the court will not consider it)


       C.   •    The record  establishes no need for a presentence investigation report pursuant to Fed.R.Crim.P. 32.
                 Applicable SentencingGuideline: (ifmore than one guideline applies, list the guidelineproducing the highest offense level)

II.    COURT FINDING Ci N            MANDATORY MINIMUM SENTENCE (Check all thatapply)

       A.   •    One or more counts of conviction carry a mandatory minimum term of imprisonment and the sentence imposed is at or
                 above the applicable mandatory minimum term.
       B. •      One or more counts of conviction carry a mandatory minimumterm of imprisonment, but the sentence imposed is below
                 a mandatory minimum term because the court has determined that the mandatory minimum term does not apply based on:

                 •       fmdin!;s of fact in this case: (Specify)

                 •       substantial assistance (18 U.S.C. § 3553(e))
                 •       the st£ tutory safety valve (18 U.S.C. § 3553(f))
       C. B]      Nocount oi'conviction carries a mandatory minimum sentence.

III.   COURT DETERMI MATION OF GUIDELINE RANGE: (BEFORE DEPARTURES OR VARIANCES)

       Total Offense Level:  5
       Criminal History Category:
                               ry:         J_j
       Guideline Range: (afit r application offSGl.l and§5G1.2)           3                     to    6                       months
       Supervised Release Range: _1          to                    3          years
       FineRange: $ 500             to$ 9,500

       •    Fine waived or below the guideline range because of inability to pay.
                             Case 1:19-cr-10117-IT Document 528 Filed 10/09/19 Page 2 of 4

AO 24SB (Rev. 11/16) Judgment in a Criminal Case                                                                                Not for Public Disclosure
                     Attachment(Page2) — Statementof Reasons

DEFENDANT:   Marcia Abbott
CASE NUMBER: 1:19-cr-10 17-IT-2
DISTRICT:    Massachusetts
                                          I                STATEMENT OF REASONS
IV.   GUIDELINE SENTENCING DETERMINATION (Check allthat apply)
      A.    ei        The sentence s within the guideline range and the difference between the maximum and minimum of the guideline range
                      does not exceed 24 months.
      B.    •         The sentence is within the guideline range and the difference between the maximum and minimum of the guideline range
                      exceeds 24 n onths, and the specific sentence is imposed for these reasons: (Use Section Vlll ifnecessary)

      c.    •         The court departs from the guideline range for one or more reasons provided in the Guidelines Manual.
                       (Also complete Section V.)
      D. •             The court imposed a sentence otherwise outside the sentencing guideline system (i.e., a variance). (Also complete Section vi)
      DEPARTURES PURSUANT TO THE GUIDELINES MANUAL (Ifapplicable)
       A. The sentence imposed departs: (Check only one)
          • above the guideline range
          • below the gui(leline range
       B. Motion for depar tore before the court pursuant to: (Check allthat apply andspecify reason(s) insections CandD)
            1.               Plea A;;reement
                             •    binding plea agreement for departure accepted by the court
                             •    piea agreement for departure, which the court finds to be reasonable
                                    ea agreement that states that the government will not oppose a defense departure motion.
            2.               Motioh Not Addressed in a Plea Agreement
                             •    government motion for departure
                             •      defense motion for departure to which the government did not object
                             •      dpfense motion for departure to which the government objected
                             •      joint motion by both parties
            3.               Othen
                             •      either than a plea agreement ormotion by the parties for departure
       C.       I   Reasons for departure: (Check all thatapply)
•     4AI.3         Criminal HistqryInadequacy             •    5K2.1    Death                           •   5K2.12 Coercion and Duress
•     5H1.1         Age                                    •    5K2.2    Physical Injury                 •   5K2.13   Diminished Capacity
•     5H1.2         Education and Vocational Skills        •    5K2.3    Extreme Psychological Injury    •   5K2.14 Public Welfare
•     5H1.3         Mental and E    iji
                                      otional Condition    •    5K2.4    Abduction or Unlawful           •   5K2.16   Voluntary Disclosure of
                                                                         Restraint                                    Offense
•     5H1.4         Physical Condition                     •    5K2.5    Property Damage or Loss         •   5K2.17   High-Capacity, Semiautomatic
                                                                                                                       Weapon
•     5H1.5         Employment Record                      •    5K2.6    Weapon                          •   5K2.18    Violent Street Gang
•     5H1.6         Family Ties and Responsibilities       •    5K2.7    Disruption of Government        •   5K2.20 Aberrant Behavior
                                                                         Function
•     5H1.11        Military Service                       •    5K2.8    Extreme Conduct                 •   5K2.21   Dismissed and Uncharged
                                                                                                                       Conduct
•     5H1.11 Charitable SeI-vice/Good Works                •    5K2.9    Criminal Purpose                •   5K2.22 Sex Offender Characteristics
•     5K1.1         Substantial Assistance                 •    5K2.10 Victim's Conduct                  •   5K2.23   Discharged Terms of
                                                                                                                      Imprisonment
•     5K2.0         Aggravating/Mitigating                 •    5K2.11    Lesser Harm                    •   5K2.24   Unauthorized Insignia
                    Circumstanc^
                                                                                                         •   5K3.1     Early Disposition Program
                                                                                                                       (EDP)
      Other GuidelineReas6n(s) for Departure, to include departurespursuant to the commentaryin the Guidelines Manual:(see "List of
      Departure Provisions"foil ming the Index in the Guidelines Manual.) (Please specify)




       D.       State the basis      for the departure. (UseSection VIII ifnecessary)
                        Case 1:19-cr-10117-IT Document 528 Filed 10/09/19 Page 3 of 4

AO 24SB (Rev. 11/16)   Judgment in a Criminal Case                                                                       Not for Public Disclosure
                       Attachment (Page3) — Statementof Reasons

DEFENDANT:             Marcia Alpbott
CASE NUMBER:           1:19-cr-10117-IT-2
DISTRICT:              Massachiisetts
                                                     STATEMENT OF REASONS
VI.    COURT DETERMINATION FOR A VARIANCE (Ifapplicable)
       A. The sentence imposed is: (Check only one)
             • above the guideline range
             • below the guidjline range
       B     Motion for a variance before the court pursuant to: (Check all thatapply andspecify reason(s) insections CandD)
                        Plea Aj^reement
                        •     binding plea agreement for a variance accepted by the court
                        •     plk agreement for avariance, which the court finds to be reasonable
                        •   pica agreement that states that the government will not oppose a defense motion for a variance
                        Motion Not Addressed in a Flea Agreement
                        •     gc vemment motion for a variance
                        •     defense motion for a variance to which the government did not object
                        •     d( fense motion for a variance to which the government objected
                        •     joint motion by both parties
             3.         Other
                        •      Other than a plea agreement or motion by the parties for a variance

        C. 18 U.S.C. § 3553(a) and other reason(s) for a variance (Check all thatapply)
           • The nature ar d circumstances of the offense pursuant to 18 U.S.C. § 3553(a)(1)
              •    MensRca                         •    Extreme Conduct                 • Dismissed/Uncharged Conduct
              •    Role in he Offense              •    Victim Impact
              •    General Aggravating or Mitigating Factors (Specify)
           • The history and characteristics of the defendant pursuant to 18 U.S.C. § 3553(a)(1)
                  •    Aberrant Behavior                •     Lack of Youthful Guidance
                  •    Age                              •     Mental and Emotional Condition
                  •    Charitable Service/Good          •     Military Service
                       Works
                  •    Comminity Ties                   •     Non-Violent Offender
                  •    Diminished Capacity              •     Physical Condition
                  •    Drug or Alcohol Dependence       •     Pre-sentence Rehabilitation
                  •    Employment Record                •     Remorse/Lack of Remorse
                  •    Family Ties and                  •     Other: (Specify)
                       Responsibilities
                  •    Issues with Criminal History:   (Specify)
             •    To reflect the seriousness of the offense, to promote respect for the law, and to provide just punishment for the offense
               (18 U.S.C. ^3553(a)(2)(A))
             • To afford acequate deterrence to criminal conduct (18 U.S.C. § 3553(a)(2)(B))
             • To protect tjie public from further crimes ofthe defendant (18 U.S.C. §3553(a)(2)(C))
             •    To provide the defendant with needed educational or vocational training (18 U.S.C. § 3553(a)(2)(D))
             •    To provide the defendant with medical care (18 U.S.C. § 3553(a)(2)(D))
             •    To provide the defendant with other correctional treatment in the most effective manner (18 U.S.C. § 3553(a)(2)(D))
             •    To avoid unwarranted sentencing disparities among defendants (18 U.S.C. § 3553(a)(6)) (Specify in section D)
             •    To provide restitution to any victims of the offense (18 U.S.C. § 3553(a)(7))
             •    Acceptance of Responsibility           •    Conduct Pre-trial/On Bond     •     Cooperation Without GovernmentMotion for
             •    Early Plea Agreement                •    Global Plea Agreement            Departure
             •    Time SeTved (notcounted insentence) •    Waiver of Indictment         •   Waiver of Appeal
             •    Policy Disagreement with the Guidelines (Kimbrough v. U.S.. 552 U.S. 85 (2007): (Specify)

             •    Other: (Specify)
        D.   State the basis for a   variance. (Use Section VIIIifnecessary)
                        Case 1:19-cr-10117-IT Document 528 Filed 10/09/19 Page 4 of 4

AO 245B (Rev. 11/16)   Judgment in a Criminal Case                                                                      Not for Public Disclosure
                       Attachment (Page 4) — Statement of Reasons


DEFENDANT:             Marda Abbott
CASENUMBER: 1:19-cr-10117-IT-2
DISTRICT:   Massachusetts
                                                       STATEMENT OF REASONS

VII.   COURT DETERMINATIONS OF RESTITUTION

       A. ^       Restitution Not Applicable.

       B. Total Amount of Restitution: $

       C.   Restitution not ordered: (Check onlyone)

            1.    •     For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because
                        the number of identifiable victims is so large as to make restitution impracticable under 18 U.S.C. § 3663A(c)(3)(A).
            2.    •     For offenses for which restitution is otherwisemandatoryunder 18 U.S.C. § 3663A, restitution is not ordered because
                        determining complex issues of fact and relating them to the cause or amount of the victims' losseswould complicate
                        or prolongthe sentencing process to a degree that theneed to provide restitution to anyvictim would be outweighed
                        by the burden on the sentencing process under 18 U.S.C. § 3663A(c)(3)(B).
            3.    •     For other offenses for which restitution is authorized under 18 U.S.C. § 3663 and/or required by the sentencing
                        guidelines, restitution is not ordered because the complication and prolongationof the sentencing process resulting
                        from the fashioning of a restitution order outweigh the need to provide restitution to any victims under 18 U.S.C. §
                        3663(a)(l)(B)(ii).
            4.    •     For offenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or .
                        3663A, restitution is not ordered because the victim(s)'(s) losses were not ascerlainable (18 U.S.C. § 3664(d)(5))
            5.    •     For offenses for which restitutionis otherwisemandatoryunder 18 U.S.C. §§ 1593,2248, 2259, 2264,2327 or
                        3663A, restitution is not ordered because the victim(s) elected to not participate in any phase of determining the
                        restitution order (18 U.S.C. § 3664(g)(1)).
             6.    •    Restitution is not ordered for other reasons. (Explain)

        D. •       Partial restitution is ordered for these reasons (18 U.S.C. § 3553(c)):




VIII. ADDITIONAL BASIS FOR THE SENTENCE IN THIS CASE (Ifapplicable)
         SSG § 5E1.2(d) provides that the amount of the fine should always be sufficient to ensure that the fine, taken together
         with other sanctions imposed, is punitive. A guideline fine would not serve this purpose. The fine imposed, although well
         in excess of a guideline fine, is less than 40% of the amount the Defendant paid for the fraud involved in this case.




Defendant's Soc. Sec. No.: XXX-XX-XXXX                                                 Date ofImposition ofJudgment
                                                                                                       10/08/2019
Defendant's Date of Birth:       1959
                                        Aspen, CO
Defendant's Residence Address:                                                        signature of Judge
                                                                                      Indira Talwani, U.S. District Judge
Defendant's Mailing Address:             /\3pan rrn                                    Name and Title ofJudge
                                                                                                      It Judge     /
                                                                                       Date Signed       —' •
